DETAILED ACTION

Status of Claims
Claims 1-16 are pending and presented for examination on the merits.
Claims 1, 4, 11, and 15 are currently amended.  Claim 16 is new.

Status of Previous Objection to the Specification
The previous objection to the specification is withdrawn in view of the amendments to the specification filed on 01/08/2021.

Status of Previous Claim Rejections under 35 USC § 112
The previous rejections of claims 1, 4, 10, 11, and 15 under 35 U.S.C. § 112(b) are withdrawn in view of the amendments to claims 1, 4, 11, and 15 and the submission of the DIN 4766 standard filed on 01/08/2021.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities: 
Regarding claim 1, the term “plannar” (“plannar substrate”) in step (k) is misspelled.  
Regarding claim 11, there is a comma between “through-holes” and “by inserting conical green bodies” that appears to interrupt the recitation of how the clamping is carried out.  There is no need for the comma because the “clamping” and the “by inserting” actions are not two separate steps.  The clamping is understood to be modified by the “by inserting” alternatives listed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Regarding claim 4, the portions of the claim reciting that a first pressing force corresponds with step (f) and that a second pressing force corresponds with step (h) are new matter because the specification does not disclose these embodiments.  Step (f) is directed to a step of contacting green bodies with an electrode.  At this step in the process, the electrode need only be capable of transmitting a mechanical pressing force; there is no actual step of applying pressure at this stage.  As a result, there would be no second pressure in step (h) because a first pressure cannot occur prior in step (f).
The specification as originally filed discloses that the sintering step encompasses the acts of controlling the pressure force and the temperature to consolidate the green bodies.  Page 14, lines 35-41 to page 15, lines 1-12.  The acts of applying pressure and heat are also recited in claim 1, where the pressure and heat in step (i) promote sintering of the green bodies.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the phrase “a second compressed density” is ambiguous.  The phrase implies a first compressed density, but there is no first compressed density expressly recited in the claim upon which it depends, i.e., claim 1.  This raises a clarity issue of when or at what point a first compressed density occurs and to what entity the first compressed density is associated.  
To rectify the issue, claim 7 can be made dependent on claim 5, which explicitly recites and identifies a first compressed density.  Alternatively, the term “second” can be 
Regarding claim 11, the option of clamping by inserting through-holes is indefinite.  It is unclear how inserting through-holes is a means of clamping green bodies in already-manufactured through-holes.  Are additional through-holes being added in addition to the existing through-holes?  Where are the through-holes inserted?  How does the insertion of through-holes facilitate clamping of the green bodies?

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 01/08/2021, have been fully considered and are persuasive.  Accordingly, the rejections of claims 1-15 under 35 U.S.C. § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5, 6, 8-10, and 12-16 are allowed.  Please note the objection to claim 1 for containing minor informalities.  Appropriate correction is required.
Claims 4, 7, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).  Please note the objection to claim 11 for containing minor informalities.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
April 21, 2021